Citation Nr: 1815651	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-21 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel







INTRODUCTION

The Veteran served honorably in the United States Army from September 1966 to September 1968, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board notes that additional evidence was associated with the record after the issuance of the April 2014 statement of the case, including VA audiology treatment records and a March 2015 VA audiology evaluation.  However, this evidence is not relevant to the instant appeal as the Veteran has not alleged being unable to obtain or maintain employment due to his hearing loss or tinnitus.  As such, a waiver of agency of original jurisdiction (AOJ) consideration is not necessary.  38 C.F.R.       § 20.1304 (c) (2017). 


FINDING OF FACT

The Veteran's service connected disabilities do not render him unable to obtain and maintain substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2017).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

In the instant case, VA's duty to notify was satisfied by an April 2010 letter.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C. § 5103A; 38 C.F.R. 
§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's service treatment records and post-service VA and private treatment records, have been obtained and considered. He has not identified any additional, outstanding records that have not been requested or obtained. 

The Veteran was also provided a VA examination in July 2013 that addressed the functional impairment, to include whether such precludes employment, resulting from such disability.  The examination is adequate to decide the claim as they include an interview with the Veteran, a review of the record, and a full physical examination.  In addition, the July 2013 examination provides a complete description of the functional effects resulting from the Veteran's service connected PTSD.  In this regard, while the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one, medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met. 

The Board notes the argument of the Veteran's representative in the January 2018 Informal Hearing Presentation that a new examination was warranted as the July 2013 was too old; there was no allegation that the Veteran's service connected disabilities had worsened.  However, the mere passage of time between the last examination and the Board's review does not automatically render the examination inadequate; there must be evidence of a change in the condition or allegation of worsening of the condition.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).
Moreover, the Board finds that the VA examination is adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, and because the report describes the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Therefore, this argument is without merit.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

II.  Analysis

The Veteran seeks TDIU.  He specifically contends that his service connected post-traumatic stress disorder (PTSD) renders him unable to secure or follow a substantially gainful occupation.  For the reasons discussed herein, the claim is denied. 

To establish entitlement to TDIU, there must be an impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  The central inquiry in any TDIU determination is whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability.  38 C.F.R. § 3.340; Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The sole fact that the veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating is itself recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the appellant is capable of performing the physical and mental acts required by employment, not whether the appellant can find employment.  38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

"Substantially gainful employment" is employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).  Consideration may be given to the Veteran's level of education, special training, and previous work experience, but factors such as age or impairment caused by non-service connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose, 4 Vet. App. at 363.  The ultimate question of whether a Veteran is capable of substantially gainful employment is for the adjudicator.  See 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

Where the schedular rating is less than total, a total disability rating may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service connected disabilities, provided that the Veteran meets the schedular requirements.  The schedular requirements are met if there is only one service connected disability and the disability is rated at 60 percent or more; or, if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).

Here, the Veteran is service connected for PTSD (50%); Type 2 diabetes mellitus (20%); hypertension (10%); tinnitus (10%); bilateral cataracts (0%); erectile dysfunction (0%); and left ear hearing loss (0%). The total combined disability rating is 70% since August 7, 2012.  Thus, he meets the schedular criteria for TDIU.  

However, after careful consideration, the Board finds that the Veteran's service connected disabilities do not prevent him from securing and following substantially gainful employment. 

To the contrary, the Veteran's employment history shows he is capable of obtaining and following substantially gainful employment.  After separation from service, he was employed as a corrections officer for 27 years by a state Department of Corrections and as a security guard for approximately one year.  The Veteran reported that he had four years of high school education in a September 2012 Application for Increased Compensation Based on Unemployability (VA Form 21-8940).   He also reported having earned 12 credits at a university in a November 2010 VA examination report.

The Board notes that the Veteran did not indicate during the November 2010 PTSD VA examination (VAX) that he retired due to his PTSD or other service connected disabilities.  Rather, he said he voluntarily retired due to eligibility based on age or length of employment.  While the Veteran contends the examiner did not ask why he retired, he did not raise this until recently.  The November 2010 VAX was conducted to assess the nature and severity of his PTSD. After service connection was granted on December 6, 2010, the Veteran submitted a statement on December 15, 2010, in which he disagreed with the assigned rating of 10 percent.  Notably absent from the December 2010 statement was an assertion that the examiner did not ask why the Veteran retired from a state Department of Corrections.  Given the timing of his statement and its inconsistency with other evidence, the Board does not find it credible. 

Similarly, while the Veteran stated that he retired due to concerns he was going to hurt someone, he did not report the same during his VAXs. Compare VA Form 9, with, July 2013 VAX, and, November 2010 VAX. Instead, the Veteran reported getting along well with his coworkers and having good anger management and impulse controls.  His statements to medical professionals for purposes of assessing the severity of his mental disorder are more consistent with the other evidence of record and the Board assigns more probative weight to them.  See Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam); Curry v. Brown, 7 Vet. App. 59, 68 (1994); see also Pond v. West, 12 Vet. App. 341, 345 (1999); Madden v. Gober, 125 F.3d 1477, 1480-81 (1997).  

In the June 2014 substantive appeal, the Veteran wrote that he decided to retire early from the state Department of Corrections after being told he had work weekends by his supervisor and that he felt his supervisor was not following departmental policy.  Moreover, in an August 2007 VA biopsychosocial assessment, the Veteran reported that he had retired from being a corrections officer and that his work provided a safety zone where his peers looked out for each other.  These statements were made during the course of treatment, many years prior to filing this instant claim for benefits, and are highly probative.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purposes of treatment); see also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").

The record also indicates that the Veteran was employed as a part-time (10 hours per week) security officer by a private security contractor for approximately two and a half weeks in 2006.  VA Form 21-4192 (showing the Veteran was employed by Securitas from July 24 to August 11, 2006).  While the Veteran reported that he quit after threatening to kill the person responsible for determining wages/salary, Securitas explained that the Veteran simply walked off the job-presumably because he was displeased with his pay.  Id.  The Board finds it unlikely that Securitas would not have disclosed the threat given its purported knowledge of the threat.  See Notice of Disagreement ("The office personnal [sic] felt that my omments [sic] where [sic] inappropraite [sic] since...I did in fact threaten to kill him.") (original in all caps).  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom., Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (finding that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).

In finding that the Veteran is not entitled to TDIU, the Board also considered the July 2013 VA medical opinion that the Veteran's PTSD would not prohibit him from securing or following substantially gainful employment.  

Altogether, the preponderance of the evidence shows that the Veteran's service connected disabilities do not cause occupational impairments so severe that it would be impossible for the Veteran to obtain and follow a substantially gainful occupation.  For the aforementioned reasons, entitlement to TDIU is denied.  


ORDER

Entitlement to TDIU is denied. 



____________________________________________
KRISTY L. ZADORA
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


